Citation Nr: 1722195	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a visual disorder, including secondary to service-connected hepatitis residuals.

3.  Entitlement to service connection for bilateral hearing loss, including secondary to service-connected hepatitis residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and R.V.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for PTSD, and declined to reopen previously denied claims for service connection for a visual disorder and hearing loss.

The Veteran testified before the undersigned at a Travel Board hearing in April 2015.  A copy of the hearing transcript is of record.  The Board then remanded the claims for additional development in July 2015.  At that time, the Board broadened the Veteran's PTSD claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a visual disorder and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disability is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

A.  PTSD

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are in ways similar, but nonetheless separate, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

With respect to a current diagnosis, VA records show the Veteran regularly attended group therapy sessions and was diagnosed with PTSD by the treating licensed clinical social workers and occupational therapists.  Notably, he was diagnosed with PTSD by a psychiatrist in April 2002.  Therefore, a PTSD diagnosis has been established.

The Veteran contends that his PTSD is due to an in-service assault.  Specifically, he reported that other servicemen gave him a "blanket party," placing a blanket over him, holding him down, and sexually assaulting him.  See October 2015 VA Examination; Hearing Transcript at 8.

However, the evidence is against a finding that the Veteran's PTSD is related to this stressor.  The October 2015 VA examiner, who stated that the Veteran did not meet the criteria for a PTSD diagnosis, noted that the Veteran described dreams and flashbacks which were not related to his assault in service.  VA records dated April 2002 and more recently in February 2011including findings of PTSD related to childhood abuse.  Additional records from June 2011 show that the Veteran gave a history of sexual assault in the military, but that his history of substance abuse was not related to that event, and that he had not had any nightmares of that event in the past ten years.  That treating psychiatrist did not diagnose a psychiatric condition.

In VA records from September 2004, the Veteran also reported that PTSD was the result of his involvement in an operation in which North Koreans took over an American ammo ship.  However, the Board does not find this report credible because service aboard any ship would not be consistent with the places and circumstances of the Veteran's service.

During the Veteran's Board hearing, his brother testified that the Veteran was also subjected to prisoner-of-war training and other physical altercations.  However, the Veteran has not reported this as a stressor to any treatment provider or VA examiner, and no PTSD diagnosis has been attributed to it.  Rather, all of the Veteran's records which reflect diagnoses of PTSD attribute it to childhood abuse.

In his March 2012 notice of disagreement, the Veteran stated that he was never sexually molested as a child.  He was only physically abused, which he described as normal for when he was growing up.  This statement, however, is not credible.  The Veteran reported childhood sexual abuse on multiple occasions as early as May 1998.  The probative value of these statements is much greater because they were made to physicians for purposes of diagnosis and treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

For these reasons, PTSD is not attributed to an assault or other stressor in service, and service connection is not warranted.


B.  Other Psychiatric Conditions

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

In addition to PTSD, the Veteran's treatment records from over the years reflect diagnoses of depression, somatoform disorder, schizophreniform disorder, bipolar disorder, and a neurocognitive disorder.  He has also been diagnosed with personality disorders, which are generally not considered diseases for compensation purposes.  38 C.F.R. § 4.127.

Service treatment records, however, are negative for any complaints, treatment, or diagnoses of a psychiatric condition.  The Veteran's September 1973 enlistment examination and January 1976 separation examination were within normal limits.  Notably, the Veteran committed multiple infractions during service which resulted in Article 15 judicial punishments.  However, as noted by the October 2015 VA examiner, these disciplinary problems are part of a larger pattern of a personality disorder.  There is no competent medical opinion to refute this conclusion or suggest that the Veteran's disciplinary issues in service were an indication of psychiatric illness.  There are also no opinions otherwise linking any of the diagnosed psychiatric conditions to service.  Therefore, service connection for an acquired psychiatric condition is not warranted.

 II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an August 2010 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for an acquired psychiatric disorder is denied.



REMAND

While the Board regrets the additional delay, the Veteran's claims for service connection for a visual disorder and hearing loss require further development.

These claims were previously remanded for VA examinations to determine whether there was a relationship between any current visual disorder or hearing loss and the Veteran's service.  Those examinations were obtained in August 2015.  However, the Veteran has also asserted that his conditions are secondary to his service-connected hepatitis residuals.  See August 2010 VA Form 21-526b.  To date, no opinion has been requested to address this contention.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the August 2015 VA eye examiner for a supplemental opinion.  After again reviewing the claims file, the examiner must address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the dry eyes, refractive error, and/or cataracts diagnosed during the August 2015 examination are caused by the Veteran's service-connected hepatitis residuals?

b.   Is it at least as likely as not (50 percent or greater probability) that the dry eyes, refractive error, and/or cataracts diagnosed during the August 2015 examination are aggravated by the Veteran's service-connected hepatitis residuals?

"Aggravated" in the above-context refers to a worsening of the underlying eye disability beyond a baseline level, and that worsening can be attributed to hepatitis residuals.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Forward the claims file to the August 2015 VA audio examiner for a supplemental opinion.  After again reviewing the claims file, the examiner must address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that bilateral hearing loss diagnosed during the August 2015 examination is caused by the Veteran's service-connected hepatitis residuals?

b.   Is it at least as likely as not (50 percent or greater probability) that the hearing loss diagnosed during the August 2015 examination is aggravated by the Veteran's service-connected hepatitis residuals?

"Aggravated" in the above-context refers to a worsening of the underlying hearing loss beyond a baseline level, and that worsening can be attributed to hepatitis residuals.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  Following completion of the above, readjudicate the Veteran's claims for service connection for a visual disorder and hearing loss.  If any claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue(s) to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


